DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                               E.A.C., a Child,
                                 Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D20-2079

                              [June 30, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Kathleen J. Kroll, Judge; L.T. Case No. 50-2020-CJ-
000147-XXXX-MB.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Rachael Kaiman,
Assistant Attorney General, West Palm Beach, for appellee.

MAY, J.

   The delicate balancing act between due process and public health is at
the forefront of this appeal. A juvenile (“E.A.C.”) appeals a finding of guilt
and disposition on an attempted robbery charge. He argues the trial court
erred in failing to conduct a Maryland v. Craig 1 analysis before allowing
witnesses to testify remotely at his non-jury trial. He also argues error in
the trial court’s: (1) limiting cross-examination of the victim; (2) permitting
the victim to speculate in his testimony; and (3) denying the defense
motion for judgment of dismissal. We disagree and affirm.

   Prior to the start of the pandemic, the State filed a petition for
delinquency alleging E.A.C. attempted to commit robbery.

     The Administrative Orders



1   497 U.S. 836 (1990).
   In March 2020, the pandemic caused global shutdowns of government
and business. In the same month, our supreme court began issuing
administrative orders to address judicial proceedings due to the pandemic.
In Amendment 5 to Florida Administrative Order AOSC20-23 (April 6,
2020), the supreme court ordered that “[a]ll rules of procedure, court
orders, and opinions applicable to court proceedings that limit or prohibit
the use of communication equipment for the remote conduct of
proceedings shall remain suspended.” In re Comprehensive COVID-19
Emergency Measures for the Florida State Courts, Fla. Admin. Order
AOSC20-23,          Amend.          5         (July        2,       2020),
https://www.floridasupremecourt.org/content/download/639134/file/A
OSC20-23-Amendment-5.pdf (emphasis added).

   The amendment further directed that “[n]on-jury trials in . . . juvenile
delinquency cases shall be conducted remotely if ordered by the chief
judge or the presiding judge or, if not, shall be conducted in person.” Id. 2
On June 30, 2020, the Chief Judge of the Fifteenth Judicial Circuit issued
an administrative order directing that non-essential proceedings such as
hearings in juvenile delinquency cases “will be held remotely and may not
proceed in-person until further order of the Court.” In re Mitigating
Measures in Response to COVID-19, Fla. 15th Cir. Ct. Admin. Order
12.510-06/2020.12*,                    https://www.palmbeachbar.org/wp-
content/uploads/2020/06/SKM_C450i20063015100.pdf                  (emphasis
added).

    Pre-Trial Decisions

    Prior to trial, E.A.C. filed an “Objection to Witnesses Appearing by Zoom
or Other Remote Means,” in which he relied on his constitutional right to
due process and confront witnesses. At the hearing on his objection,
defense counsel advised the court that the alleged victim and four of the
listed witnesses were minors. Counsel explained that he had difficulty
controlling the environment when minors testified on screen and that it
was more difficult “to impart the seriousness of what’s going on when it is
being handled remotely.”

   He also shared his concern about the “shared screen feature” and his
ability to impeach the witnesses. He explained that he was not sure “if the
fact finder would be able to see the reaction of the person being impeached

2 On July 17, 2020, we denied a petition for writ of prohibition where another
juvenile sought to prevent her delinquency trial from moving forward in Zoom
format. Order, L.A. v. State, No. 4D20-1566 (Fla. 4th DCA Jul. 17, 2020). We
cited the provisions of the administrative order. Id.

                                      2
if the screen is shared.” He then provided an anecdote of a child, who
asked “when do we see the judge,” after the child had just concluded her
remote detention hearing.

   The trial court responded that techniques had been developed to
address defense counsel’s concerns.        The court stated:     “I think
everybody’s just worried at how long [the shutdown] is going to take and
they don’t want to delay these things unless absolutely necessary,” and “I
will address every concern you’ve raised at the time it becomes an issue.”

   E.A.C. also moved for special instructions to be read to witnesses
appearing remotely. 3 The trial court agreed to read the first four
instructions but declined to read the fifth and sixth.


3   The requested instructions were:

         1. A basic rule is that a witness’s testimony is to be based on their
         own personal knowledge and recollection. Do you understand that
         you are not to look at any other materials or talk to anyone else in
         person or otherwise while testifying?

         2. I want to stress that this rule means you must not use electronic
         devices or cell phones during testimony other than for the purposes
         of accessing the court hearing.

         3. You must not do any research or look up words, names, maps,
         or anything else that may have anything to do with this case. This
         includes reading newspapers, watching television or using a
         computer, cell phone, the Internet, any electronic device, or any
         other means at all, to get information related to this case or the
         people and places involved in this case.

         4. [F]o[r] the purpose of ensuring the integrity of your testimony, I
         am going to ask the following questions:

         a. Where are you calling in from?
         b. Is there anyone else in the room with you today?
         c. Do you agree that if anyone enters the room during your
         testimony, that you are to inform the Court?
         d. Do you agree that you are not to use any electronic devices
         during your testimony other than to access this hearing?

         5. You have also just taken an oath on this case to tell the truth,
         which subjects you to perjury. Do you understand that if you make
         a false statement, which you do not believe to be true, under oath
         in an official proceeding in regard to any material matter, you

                                          3
   The Non-Jury Trial

   The court conducted the non-jury trial on August 14, 2020 in the
middle of the pandemic. The juvenile appeared in the courtroom with the
attorneys and judge. The witnesses appeared via Zoom.

    The trial court told each witness: (1) the proceeding was being held on
Zoom due to Covid-19 precautions; and (2) the proceeding was to be
treated as if the witness were in the courtroom, and all the rights and
responsibilities were the same. Each witness was “duly sworn,” and each
confirmed to the judge that he or she understood that: (a) their testimony
must be based on personal knowledge; (b) they would not look at materials
or talk to anyone else while testifying; and (c) they would not use any
electronic device or conduct any research during the testimony. Each
witness answered the questions defense counsel requested in his Motion
for Special Instructions.

   In its opening statement, the State told the court that the victim was
known to carry vape pens, large sums of cash, and other valuables on his
person. He was wearing his Apple AirPods on the day of the incident.
E.A.C. and “a number of other students” entered a high school restroom,
cornered the victim, and repeatedly struck him while attempting to obtain
his possessions.

   A teacher testified that he became aware of the disturbance in the
restroom, which was located about twenty feet from his classroom. As he
approached the restroom, he saw E.A.C. and others exiting the restroom.
Some of them were “standing about and filming.”

   The court then asked the teacher if he could see everyone on the screen.
He responded that he just saw the prosecutor. He was instructed to switch
to gallery mode. He then confirmed he could see “everybody,” including
E.A.C., and identified his clothing, as well as the name of the person sitting
next to him.




      commit a felony and can be incarcerated to up to five years in
      prison?

      6. And do you agree that if the State pursues charges, that you will
      submit to the jurisdiction of the State of Florida and turn yourself
      in to the authorities?


                                       4
    When the teacher entered the restroom, the victim was seated on the
floor up against a wall in a stall; he looked disheveled. The teacher
instructed him to stay there while he found someone. The teacher found
the assistant principal (“AP”) and told her what happened. The teacher
returned to the bathroom to check on the victim, but he was gone.

   The victim testified he knew E.A.C. as a kid in his gym class. The victim
confirmed that he could see E.A.C. on his screen. Around 8:30 in the
morning, the victim was walking out of the bathroom when he saw E.A.C.
and three other guys. They started pushing him toward the back of the
bathroom.

   When describing the incident, the victim explained, “they kept like
trying to hit me and kick me or whatever. And then I just put my hands
in my pockets. That way, they wouldn’t be able to grab anything.”
Specifically, E.A.C. “kept trying to reach into [the victim’s] pockets” and
“kept trying to strike [him] in the face.”

   The State showed the victim a fifteen-second video of the incident over
Zoom. The victim identified himself as “the one on the ground” and E.A.C.
as wearing a black and white hoodie. The video showed E.A.C. hitting the
victim’s face. The victim told the boys that someone else had his stuff.

   In the video, E.A.C. appeared to be the most aggressive. He succeeded
in getting into the victim’s pockets and tried to pull out his AirPods or the
case, but the victim pushed his hand away. Nothing was taken from the
victim, but he sustained some small scrapes and bruises.

   The victim then found two school IDs near him, one belonged to E.A.C.
Immediately after the incident, the victim went to class. He was later called
to the principal’s office, and eventually to the AP’s office. He identified
those involved and was shown pictures to verify their identities. The victim
provided the school police with a written statement, but it did not include
E.A.C.’s name.

   The State next called J.P., who confirmed he could see E.A.C. on his
screen and identified him by his clothing. 4 The State charged J.P. in the
incident. He entered a guilty plea and was placed on probation. As a
condition of probation, he agreed to testify against E.A.C.



4The trial court spent several minutes virtually assisting J.P. to set up gallery
mode on his Zoom.

                                       5
   J.P. testified that he, E.A.C., and two other boys planned to jump the
victim in the school bathroom. J.P. watched while another boy filmed the
incident. J.P. gave a written statement to police in which he denied any
physical contact with the victim. He did not see anyone try to take the
victim’s things. J.P. heard it was just going to be some “slap boxing” in
the bathroom, which is “a playful kinda fighting.”

   The defense moved for a judgment of dismissal. Defense counsel
argued the petition alleged that E.A.C. completed a taking but failed to
take anything. He further argued that any intent to take something from
the victim was based on speculation. Because J.P.’s testimony did not
establish a plan, defense counsel argued the State failed to prove an
attempted robbery. The court denied the motion.

   In closing, E.A.C. argued the State only proved a battery and the video
did not show E.A.C. reaching into the victim’s pockets. He further argued
the victim had good reason to lie, which was evidenced by his statement
that someone else had his property and by the victim leaving the bathroom
before the teacher returned. He called J.P.’s credibility into question based
on his agreement to testify.

  The trial court found E.A.C. guilty as charged, withheld adjudication,
and placed him on probation until he turned nineteen. E.A.C. now
appeals.

   The Analysis

   “[M]ixed questions of law and fact that ultimately determine
constitutional rights should be reviewed by appellate courts using a two-
step approach, deferring to the trial court on questions of historical fact
but conducting a de novo review of the constitutional issue.” Davis v.
State, 142 So. 3d 867, 871 (Fla. 2014) (alteration in original) (quoting
Henry v. State, 134 So. 3d 938, 946 (Fla. 2014)).

    On appeal, E.A.C. argues the trial court violated his due process and
confrontation rights by conducting his non-jury trial via Zoom. The State
responds that E.A.C.’s constitutional rights were protected when the trial
court complied with the administrative orders from our supreme court and
its circuit and insured the integrity of the non-jury trial through its
instructions to the witnesses. We agree with the State and affirm.

   E.A.C. first argues he had a due process right to counsel, to confront
and cross-examine witnesses, and to be physically present at his trial. We
agree. See U.S. CONST. amend. VI (“In all criminal prosecutions, the

                                     6
accused shall enjoy the right to . . . be confronted with the witnesses
against him; to have compulsory process for obtaining witnesses in his
favor, and to have the Assistance of Counsel for his defence.”). E.A.C. was
physically present at his trial alongside his counsel, the prosecutor, and
the trial judge. His attorney had the opportunity to cross-examine
witnesses, although due to the pandemic, those witnesses appeared by
Zoom.

   E.A.C. next argues his right to confront witnesses was violated because
the witnesses appeared by Zoom. We disagree.

    We start from the premise that Craig sets the standard and articulates
the analysis for determining the unique issue of when child victims of
sexual abuse may appear by closed circuit television. 497 U.S. at 850–60.
It did not address Zoom appearances in non-jury trials during a pandemic.

    In addressing that unique issue, the Court wrote: “We have never held
. . . that the Confrontation Clause guarantees criminal defendants the
absolute right to a face-to-face meeting with witnesses against them at
trial.” Id. at 844 (emphasis added). Indeed, “the Confrontation Clause is
generally satisfied when the defense is given a full and fair opportunity to
probe and expose [testimonial] infirmities [such as forgetfulness,
confusion, or evasion] through cross-examination, thereby calling to the
attention of the factfinder the reasons for giving scant weight to the
witness’ testimony.” Delaware v. Fensterer, 474 U.S. 15, 22 (1985) (per
curiam). “[T]he word ‘confronted,’ as used in the Confrontation Clause,
cannot simply mean face-to-face confrontation, for the Clause would then,
contrary to our cases, prohibit the admission of any accusatory hearsay
statement made by an absent declarant—a declarant who is undoubtedly
as much a ‘witness against’ a defendant as one who actually testifies at
trial.” Craig, 497 U.S. at 849.

   The Court then acknowledged that denial of physical, face-to-face
confrontation may occur when it “is necessary to further an important
public policy and only where the reliability of the testimony is otherwise
assured.” Id. at 850. The Court indicated that the critical inquiry “is
whether use of the procedure is necessary to further an important state
interest.” Id. at 852. The Court then indicated that if the trial court makes
a “case-specific finding of necessity,” the Confrontation Clause does not
prohibit the use of one-way closed-circuit television for child witness
testimony in a child abuse case. Id. at 860.

   But significantly, nothing in Craig addressed how the standard should
be applied when not only the jurisdiction, but the world, is in the middle

                                     7
of a pandemic. Indeed, none of the cases relied upon by the dissent were
written during a pandemic. And, but for the pandemic, the dissent might
be correct. The problem is this trial took place in a pandemic where all
the rules of the game changed.

   We would almost be writing on a clean slate were it not for the
thoughtfully written opinion of the Third District in Clarington v. State, 314
So. 3d 495 (Fla. 3d DCA 2020). There, the defendant filed a petition for
writ of prohibition seeking “to prohibit the trial court from conducting a
remote probation violation hearing.” Id. at 497. The participants appeared
from separate locations. Id. at 498. Even the defendant was located apart
from counsel. Id. The Third District denied the petition, reasoning:

      In light of the COVID-19 pandemic and the resulting public
      health emergency, the Florida Supreme Court issued several
      administrative orders (and amendments thereto) in an effort
      to provide temporary guidelines, benchmarks and
      requirements for the continuity of operations within the trial
      and appellate courts. See e.g., AOSC20-23, AOSC20-32,
      outlining distinct phases and requirements for court
      operations and establishing benchmarks which must be
      satisfied before a court may move into the next phase of court
      operations.

Id. at 500 (footnote omitted).

    The Third District held the trial court’s order directing the probation
violation hearing be conducted remotely “[did] not violate Clarington’s
rights to confrontation and due process.” Id. at 509; see also Vazquez Diaz
v. Commonwealth, 167 N.E.3d 822, 837, 838 (Mass. May 5, 2021) (holding
trial court erred in denying continuance of suppression hearing, but
concluding “a virtual evidentiary hearing on a motion to suppress is not a
per se violation of the defendant’s right to confrontation under art. 12 in
the midst of the COVID-19 pandemic” and “may be necessary to further
the important public policy of protecting the public health from COVID-
19”).

   Clarington’s analysis is applicable here, even though it dealt with a
probation violation hearing.

      The concept of due process is not rigid or static, but flexible
      and dynamic.” As the United States Supreme Court observed
      in Morrissey v. Brewer, 408 U.S. 471, 481 [] (1972), “due
      process is flexible and calls for such procedural protections as

                                      8
      the particular situation demands.” See also Mitchell v. W.T.
      Grant Co., 416 U.S. 600, 610 [] (1974) (noting: “The
      requirements of due process of law ‘are not technical, nor is
      any particular form of procedure necessary.’ Due process of
      law guarantees ‘no particular form of procedure; it protects
      substantial rights.’ ‘The very nature of due process negates
      any concept of inflexible procedures universally applicable to
      every imaginable situation.’”) (citations omitted); Caple v.
      Tuttle’s Design-Build, Inc., 753 So. 2d 49, 51 (2000)
      (recognizing: “It has long been established that flexibility is a
      concept fundamental to a determination of the adequacy of a
      statute’s due process protections. . . . Furthermore, rather
      than articulating a laundry list of specific procedures required
      to protect due process, the United States Supreme Court has
      emphasized that the protection of due process rights requires
      balancing the interests of the parties involved.”) (citations
      omitted). Whether a proceeding comports with fundamental
      principles of due process depends on, and is informed by, the
      attendant circumstances and a balancing of the competing
      interests at stake.

Clarington, 314 So. 3d at 501.

   In applying these concepts to this non-jury delinquency proceeding, we
must acknowledge that while juveniles are provided many of the
protections afforded to adults in criminal proceedings, they are not
afforded the same panoply of rights. See P.W.G. v. State, 682 So. 2d 1203,
1207 (Fla. 1st DCA 1996). Perhaps most importantly, this juvenile
proceeding took place during a global pandemic which has spawned a
public health emergency throughout the world and at a time where the
infection and death toll in the area of the trial was at one of its highest. 5

      The Florida Supreme Court’s administrative orders [were]
      crafted in an effort to strike the proper balance between the

5 By late August, Florida’s infection rate had topped 600,000, including Palm
Beach County’s 40,570 infected. See Chris Persaud, Florida’s Coronavirus Cases
Top 600,000, THE PALM BEACH POST (Aug. 23, 2020, 1:32 PM),
http://www.palmbeachpost.com/story/news/coronavirus/2020/08/23/florida
rsquos-coronavirus-cases-top-600000/42282457/). At the time of trial, Florida
had seen approximately 10,717 coronavirus-related deaths and 37,038
hospitalizations. See Andrea Torres, Coronavirus: Florida Records 2,763 New
Cases, 183 More Deaths, Local10 (Aug. 26, 2020, 5:43 PM),
https://www.local10.com/news/local/2020/08/25/coronavirus-florida-
records-2673-new-cases-183-more-deaths/.

                                      9
      competing interests of ensuring the health and safety of all
      those entering the courthouse; expeditiously and properly
      adjudicating criminal cases consistent with our obligation as
      a branch, especially those cases in which the accused remains
      in custody; and preserving those fundamental due process
      rights afforded to an accused.

Clarington, 314 So. 3d at 502.

    “[E]ven in the context of a criminal trial, a defendant’s Sixth
Amendment right to physically confront a witness face-to-face is not
absolute.” Id. at 504. “Instead, it is subject to an analysis undertaken in
light of the circumstances presented, balancing the competing interests,
public policy or necessities of the case.” Id. at 504–05 (citing examples).

   Here, E.A.C. submitted a written objection to the remote hearing; the
State filed a written response. At the pretrial conference, the State advised
that all witnesses would be appearing by Zoom. Defense counsel stated
his main concern was that the minor witnesses would not treat remote
proceedings as seriously and it was harder to control what went on with
them. Defense counsel was also concerned about parental interference
with testimony and the court’s ability to see a witness’s demeanor.

    The trial court responded that it had learned “techniques” to address
those concerns and overruled the defense objections. The court pledged
to “address every concern you’ve raised at the time it becomes an issue.”
The trial court recognized that no one knew how long the restrictions
would last and people did not want to delay proceedings “unless absolutely
necessary.”

   The trial court painstakingly took great care to read four of the six
instructions requested by the defense and advised the witnesses of the
seriousness of their testimony. The court insured the witnesses were on
“gallery” view. In short, the trial court provided the necessary protection
of E.A.C.’s due process and confrontation rights. See, e.g., In the Interest
of R.J.B., 482 P. 3d 519 (Colo. App. 2021) (holding Web-X hearing on
termination of parental rights did not violate the mother’s due process or
equal protection rights).

   And significantly, E.A.C. did not cite to any issue related to the witness’
testimony and the remote proceedings during the non-jury trial. Rather,
the parade of concerns raised on appeal relate to potential problems in a
remote proceeding, not to any problems that occurred here.


                                     10
   We recognize the distinctions between the probation violation hearing
in Clarington and the juvenile non-jury trial here. But we hold the remote
non-jury trial did not violate E.A.C.’s due process or confrontation rights
under the pandemic circumstances that existed in August 2020. And,
unlike the defendant in Clarington, E.A.C. was able to be in the same room
as his counsel, the prosecutor, and the judge.

    The Third District’s concluding remarks apply equally here.

       We conclude that the proceeding proposed by the trial court
       in this case appropriately considered these necessities and
       competing interests, balancing the defendant’s constitutional
       rights and the responsibility of the judicial system to hear,
       adjudicate and dispose of criminal matters and conduct
       criminal proceedings, through the application of temporary
       procedures needed to ensure the health and safety of those
       participating.

Clarington, 314 So. 3d at 509. The court system cannot be a legal ostrich
and stick its head in the sand to avoid the obvious—the COVID pandemic.

    We affirm the remaining issues without further discussion.

    Affirmed.

LEVINE, C.J., concurs specially with opinion.
CIKLIN, J., dissents with opinion.

LEVINE, C.J., specially concurring.

   I agree that this case should be affirmed, but I write to explain the
limited circumstances where the specific necessity of waiving “face-to-face”
confrontation of witnesses by the defendant is satisfied by the procedure
used in this case during this trial held on August 14, 2020.

   In August 2020 it was clear that we were in the throes of the pandemic.6
The vaccines that are presently widely and readily available were in Phase
3 trials and not available to the public.7 The Florida Supreme Court had

6 On August 14, 2020, there were 228 deaths reported in Florida and 1,143
deaths nationwide. https://covid.cdc.gov/covid-data-
tracker/#trends_dailytrendscases.
7 https://www.wsj.com/articles/modernas-coronavirus-vaccine-begins-final-

stage-testing-11595854440.

                                      11
issued administrative orders allowing juvenile delinquency cases to be
“conducted remotely if ordered by the chief judge or the presiding judge .
. . .” Fla. Admin. Order No. AOSC20-23 Amendment 13 (July 2, 2020) (on
file with clerk, Fla. Sup. Ct.). At the time of the trial, the circuit court was
under “Phase 1” of the administrative order, and the Chief Judge of the
circuit court ordered that juvenile delinquency cases “will be held remotely
and may not proceed in-person until further order of the Court.” Fla.
Admin. Order No. 12.510-05/2020.11* (May 27, 2020) (on file with Clerk,
Fla. 15th Cir. Ct.). The Fifteenth Circuit did not even enter Phase 2 until
September 9, after the completion of this trial. 8

   The seriousness of the situation was not in doubt. No one questions
the sincerity of the actions of all those in the judiciary who attempted to
safeguard the safety of all those who participate in the court system. To
have an “in person” trial in August 2020 could have, in theory, potentially
placed many more at risk at that time, including the witnesses who were
eventually allowed to testify remotely.

   One of the key procedural safeguards within a trial is the right of the
accused to confront witnesses face-to-face. See Coy v. Iowa, 487 U.S.
1012, 1017-20 (1988) (noting that face-to-face confrontation is “essential
to a fair trial” and serves to “ensur[e] the integrity of the fact-finding
process”) (citations omitted).

   In Maryland v. Craig, 497 U.S. 836 (1990), the United States Supreme
Court required that the trial court make a finding of necessity, on a case-
by-case basis, for the use of a one-way closed-circuit camera in lieu of a
face-to-face confrontation. Although the preferred procedure in the
present case would have been for the trial court to at least attempt to make
some type of a “case-specific finding” allowing for the questioning of
witnesses by Zoom 9, there was clearly sufficient necessity that existed in
August 2020 for the trial court to proceed with the procedure used.
Further, what specific finding could the trial court have made? Being in
the midst of a pandemic, all of the witnesses were in the same situation.
Additionally, the situation in that courtroom was the same situation in
every courtroom in the state. The pandemic existed, and there was no
vaccine available at the time. It seems futile to require a “case-specific
finding” in one courtroom that would mirror the situation throughout the
state, and potentially the country.


8https://www.15thcircuit.com/covid-updates.
9Zoom is a cloud-based communications application for virtual video
conferencing.

                                      12
    Significantly, where justified by the circumstances, courts have allowed
the remote confrontation of witnesses, even in cases with less severe
circumstances than a pandemic. See Harrell v. State, 709 So. 2d 1364
(Fla. 1998) (allowing foreign witnesses to testify remotely because they
were beyond the subpoena power of the court, one witness was in poor
health and could not travel, and they were essential to the case); Butler v.
State, 254 So. 3d 651 (Fla. 4th DCA 2018) (allowing foreign witness to
testify remotely based on the state’s interest in prosecuting the case, the
importance of the witness’s testimony, the fact that the witness could not
be compelled to testify, and uncertainty in her ability to obtain a return
visa); Rogers v. State, 40 So. 3d 888, 889 (Fla. 5th DCA 2010) (allowing
arresting officer to testify remotely from China where he resided because
his testimony was necessary to prosecute the case and “there was an
effective procedure in place to enforce a U.S. warrant for the crime of
perjury for a U.S. citizen residing in China”); Lima v. State, 732 So. 2d
1173 (Fla. 3d DCA 1999) (allowing out-of-state victim to testify remotely
where travel would cause discomfort and childcare issues); Clarington v.
State, 314 So. 3d 495, 501 (Fla. 3d DCA 2020) (permitting a probation
violation hearing to be conducted remotely “in light of the nature of a
probation violation hearing and the circumstances posed by the current
public health emergency”).

   Still, it is also important to remember that there is no pandemic
exception to the Constitution. Although the pandemic persists, so does
the Constitution. Terkel v. Ctrs. for Disease Control & Prevention, No. 6:20-
cv-00564, 2021 WL 742877, at *10 (E.D. Tex. Feb. 25, 2021). We as a
country have faced other challenges with our Constitution intact and in
force, such as war, terrorism, and now, a pandemic. “The Constitution of
the United States is a law for rulers and people, equally in war and in
peace, and covers with the shield of its protection all classes of men, at all
times, and under all circumstances.” Ex parte Milligan, 71 U.S. 2, 120-21
(1866).

    I also share the dissent’s fidelity to the Constitution, but the words of
Justice Robert Jackson have special resonance today as we consider
application of the Constitution in the midst of the pandemic. “The choice
is not between order and liberty. It is between liberty with order and
anarchy without either. There is danger that, if the Court does not temper
its doctrinaire logic with a little practical wisdom, it will convert the
constitutional Bill of Rights into a suicide pact.” Terminiello v. City of
Chicago, 337 U.S. 1, 37 (Jackson, J., dissenting). The trial court
conducted the trial by utilizing the type of “practical wisdom” required for
these extraordinary circumstances.


                                     13
   This opinion should not be construed as a license in the future to avoid
the strictures of witness confrontation as set forth in Maryland v. Craig.
There should be a clear correlation between the existence and severity of
the exigency and the latitude given to the trial court. The longer the
exigency lasts, however, the more demanding we should be in allowing
that accommodation to continue. The reason for this is clear. As Justice
Felix Frankfurter noted many years ago, “The history of liberty has largely
been the history of observance of procedural safeguards.” McNabb v.
United States, 318 U.S. 332, 347 (1943). As the exigency recedes, so
should any allowance of any emergency accommodation.

  Therefore, based on the limited circumstances of this specific case, I
would affirm.

CIKLIN, J., dissenting.
          The Constitution of the United States is a law for rulers and
      people, equally in war and in peace, and covers with the shield
      of its protection all classes of men, at all times, and under all
      circumstances.       No doctrine, involving more pernicious
      consequences, was ever invented by the wit of man than that
      any of its provisions can be suspended during any of the great
      exigencies of government. Such a doctrine leads directly to
      anarchy or despotism . . . .

Ex parte Milligan, 71 U.S. (4 Wall.) 2, 120-21 (1866).

   I dissent. The child’s constitutional right to confront witnesses was
violated when the trial court permitted witnesses to testify remotely
without first making the individualized findings required by Maryland v.
Craig, 497 U.S. 836 (1990). By permitting this to occur, the trial court
(and now the majority) have acquiesced to the abrogation of E.A.C.’s
fundamental constitutional rights.

                                I. Analysis

   The Sixth Amendment of the United States Constitution affords
defendants in a criminal prosecution “the right . . . to be confronted with
the witnesses against him,” among other rights. Juveniles are not afforded
the same full panoply of due process rights as adult criminal defendants,
nor are their proceedings the same, In Interest of C.J.W., 377 So. 2d 22, 24
(Fla. 1979), but they still enjoy rights under the Confrontation Clause of
the Sixth Amendment, see, e.g., M.C. v. State, 516 So. 2d 1076, 1077 (Fla.
2d DCA 1987) (holding juvenile was deprived of right to confrontation and

                                     14
cross-examination when trial court conducted adjudicatory hearing in her
absence).

    “The central concern of the Confrontation Clause is to ensure the
reliability of the evidence against a criminal defendant by subjecting it to
rigorous testing in the context of an adversary proceeding before the trier
of fact.” Craig, 497 U.S. at 845. “[T]he right guaranteed by the
Confrontation Clause includes not only a ‘personal examination,’ but also
‘(1) insures that the witness will give his statements under oath—thus
impressing him with the seriousness of the matter and guarding against
the lie by the possibility of a penalty for perjury; (2) forces the witness to
submit to cross-examination, the ‘greatest legal engine ever invented for
the discovery of truth’; [and] (3) permits the jury that is to decide the
defendant’s fate to observe the demeanor of the witness in making his
statement, thus aiding the jury in assessing his credibility.’” Id. at 845-
46 (second alteration in original) (internal citation omitted) (quoting Mattox
v. United States, 156 U.S. 237, 242 (1895); California v. Green, 399 U.S.
149, 158 (1970)).

    Generally, “the Confrontation Clause guarantees the defendant a face-
to-face meeting with witnesses appearing before the trier of fact.” See Coy
v. Iowa, 487 U.S. 1012, 1016 (1988) (holding that sexual assault
defendant’s confrontation rights were violated when a screen was placed
between him and the two complaining witnesses at trial). As discussed in
Coy, a face-to-face encounter inspires a speaker’s veracity in an
unparalleled fashion:

         The perception that confrontation is essential to fairness
      has persisted over the centuries because there is much truth
      to it. A witness “may feel quite differently when he has to
      repeat his story looking at the man whom he will harm greatly
      by distorting or mistaking the facts. He can now understand
      what sort of human being that man is.” Z. Chafee, The
      Blessings of Liberty 35 (1956), quoted in Jay v. Boyd, 351 U.S.
      345, 375–376, 76 S.Ct. 919, 935–936, 100 L.Ed. 1242 (1956)
      (Douglas, J., dissenting). It is always more difficult to tell a lie
      about a person “to his face” than “behind his back.” In the
      former context, even if the lie is told, it will often be told less
      convincingly. The Confrontation Clause does not, of course,
      compel the witness to fix his eyes upon the defendant; he may
      studiously look elsewhere, but the trier of fact will draw its
      own conclusions.

Coy, 487 U.S. at 1019.

                                      15
    Even though “the Confrontation Clause reflects a preference for face-to-
face confrontation at trial,” such a confrontation is not indispensable.
Craig, 497 U.S. at 849-50 (emphasis in original) (citation omitted). In
Craig, the United States Supreme Court set forth the following test for
whether the absence of face-to-face confrontation is constitutionally
satisfactory: “[A] defendant’s right to confront accusatory witnesses may
be satisfied absent a physical, face-to-face confrontation at trial only where
denial of such confrontation is necessary to further an important public
policy and only where the reliability of the testimony is otherwise assured.”
Id. at 850 (emphasis added). Face-to-face confrontation “may be abridged
only where there is a case-specific finding of necessity.” Id. at 857-58
(emphasis added) (citations and quotation marks omitted) (approving
Maryland’s statutory procedure of using a one-way closed circuit television
to examine a child witness); see also Harrell v. State, 709 So. 2d 1364,
1369 (Fla. 1998) (citing Craig and explaining that “[i]n order to qualify as
an exception, the procedure must (1) be justified, on a case-specific finding,
based on important state interests, public policies, or necessities of the
case and (2) must satisfy the other three elements of confrontation—oath,
cross-examination, and observation of the witness’s demeanor” (emphasis
added)).

    In United States v. Yates, 438 F.3d 1307 (11th Cir. 2006), the Eleventh
Circuit applied Craig and determined that witness testimony presented via
a live two-way video conference at a criminal trial violated the defendants’
right to confrontation. Id. at 1309. The witnesses were “essential . . . to
the government’s case-in-chief,” but were unwilling to travel to the United
States from Australia to testify. Id. at 1310. The trial court’s reasoning
for permitting the video testimony was that confrontation rights would not
be violated because the witnesses would see the defendants and vice versa,
the government asserted an important public policy of providing the fact-
finder with crucial evidence, and the government had an interest in
expeditiously and justly resolving the case. Id.

   In reversing the trial court, the Eleventh Circuit explained:

      [W]here a defendant’s right to confront a witness against him
      will be affected, the determination of whether a particular case
      requires a departure from usual procedures must be made, by
      the trial court, on a case-by-case basis. Craig, 497 U.S. at
      854, 110 S.Ct. at 3169. The court generally must: (1) hold
      an evidentiary hearing and (2) find: (a) that the denial of
      physical, face-to-face confrontation at trial is necessary to
      further an important public policy and (b) that the reliability
      of the testimony is otherwise assured. Id. at 850, 855, 110

                                     16
      S.Ct. at 3166, 3169. The first part of this test requires that the
      trial court find that it is essential to deny the defendant his right
      to face-to-face physical confrontation in order to serve the
      interest the government asserts. See, id. at 855, 110 S.Ct. at
      3169 (stating that, in order to separate the witness and
      defendant, the problem must be the physical presence of the
      defendant during the witness’s testimony, not some other
      problem that could be remedied by a less intrusive solution).

Id. at 1315 (emphasis added).

    The Yates court held that “under the circumstances of this case (which
include the availability of a [Federal Rule of Criminal Procedure 15]
deposition), the prosecutor’s need for the video conference testimony to
make a case and to expeditiously resolve it are not the type of public
policies that are important enough to outweigh the Defendants’ rights to
confront their accusers face-to-face.” Id. at 1316. “[F]urtherance of the
important public policy [must] make it necessary to deny the defendant
his right to a physical face-to-face confrontation,” and the availability of
depositions, which the defendants could have attended, removed
necessity. Id. (emphasis in original). Mere expedition is also not a
sufficiently important public policy: “[T]here is no doubt that many
criminal cases could be more expeditiously resolved were it unnecessary
for witnesses to appear at trial.” Id.

   Because it is United States Supreme Court precedent, this court is
duty-bound to apply Craig to the case at hand. Thus, the use of Zoom for
witness testimony at E.A.C.’s trial should be reviewed for (1) (a) a case-
specific determination of necessity (b) that furthers an important public
policy, and (2) assurance of the reliability of the testimony.

    The trial court’s error lies in not performing a necessity analysis.
Undoubtedly, preventing the spread of the Covid-19 pandemic qualifies as
an important public policy, and preventing people from gathering in a
courtroom would generally appear to further that policy. But generalities
and assumptions are not a substitute for the required case-specific
determination of necessity. For example, the trial court did not seek to
determine the potential level of risk involved with each witness’s possible
exposure to Covid-19 through an in-person appearance. Nor did the trial
court evaluate the necessity of each witness’s proffered testimony with
respect to the overall effectiveness of prosecution of the case. Lastly, the
trial court did not explore alternatives to Zoom testimony, which would go
to the question of “necessity.” The trial court might have considered
alternatives such as a continuance until community spread of the virus

                                       17
had decreased or requiring some or all of the witnesses to appear in person
and with masks or behind plexiglass barriers and other social distancing
infrastructure. 10 The record is silent as to this required analysis. The lack
of individualized, on-the-record considerations by the trial judge prevents
a meaningful review of whether these alternatives were viable. The
majority’s attempt to now fill in the gaps by citing to newspaper and local
Miami television station stories is risky.

                          II. The Majority Opinion

    The majority relies on several reasons for its determination that the
child is no longer entitled to his rights under the Confrontation Clause,
including that Craig is distinguishable, that there were administrative
orders permitting remote proceedings in place at the time of the trial, that
“all the rules of the game changed” because the trial took place during the
pandemic, and that the trial court took great care to conduct the trial
fairly.

   Respectfully, I assert that these reasons are inherently flawed and
cannot justify the abrogation of the United States Constitution.

   First, the majority seems to propose that Craig’s requirement for a case-
specific finding of necessity need not be applied because Craig is
distinguishable: “We start from the premise that Craig sets the standard
and articulates the analysis for determining the unique issue of when child
victims of sexual abuse may appear by closed circuit television. 497 U.S.
at 850–60. It did not address Zoom appearances in non-jury trials during
a pandemic.”      Majority op. at 7.      Agreed, the facts of Craig are
distinguishable from those at hand insofar as they involve the use of one-
way closed circuit television for testimony given while the witnesses could
not see the defendant. But for purposes of our analysis, the differences
end there particularly because, Craig has been extended to two-way
remote testimony very similar to that enabled by Zoom in the instant case.
See Yates, 438 F.3d at 1309 (applying Craig and determining that witness
testimony presented via a live two-way video conference at a criminal trial
violated the defendants’ right to confrontation); Harrell, 709 So. 2d at 1369

10Numerous facts may be relevant to the required necessity determination in the
context of the ongoing coronavirus pandemic, and I do not purport to proclaim
that any or all of these specific facts are determinative. The knowledge and
science surrounding the spread of the virus continues to quickly evolve, and fact-
dependent judicial findings must evolve along with it so we know the specific
science on the ground that existed during E.A.C.’s case progression.


                                       18
(applying Craig to the testimony given by satellite video transmissions in
which defendant could see witnesses and witnesses could see defendant).
Also in Harrell, our state supreme court expressly declined to conclude
that such satellite remote proceedings are the equivalent of physical, face-
to-face confrontation.     Id. at 1368.      Accordingly, despite factual
distinctions, a connecting of the legal dots leads to the inescapable
conclusion that Craig’s mandate of “a case-specific finding of necessity”
applies to the case at hand.

   The majority also points to the supreme court administrative orders in
place at the time of E.A.C.’s trial and the requirements therein for remote
proceedings. Majority op. at 2. But not to be missed is that these orders
contain express exceptions to remote proceedings where necessary to
honor individual constitutional rights. Amendment 5 to Administrative
Order AOSC20-23 included a “GUIDING PRINCIPLE” that “[t]he presiding
judge in all cases must consider the constitutional rights of crime victims
and criminal defendants and the public’s constitutional right of access to
the courts.” Id. at § I.A. The Amendment further directed:

      (2) Non-jury trials in:

      a. Criminal cases shall be conducted remotely if the parties
         agree to such conduct or, if not, shall be conducted in
         person.

      b. … juvenile delinquency cases shall be conducted remotely
         if ordered by the chief judge or the presiding judge or, if
         not, shall be conducted in person.

      (3) All other trial court proceedings shall be conducted
      remotely unless a judge determines that one of the following
      exceptions applies, in which case the proceeding shall be
      conducted in person:

      a. Remote conduct of the proceeding is inconsistent with the
         United States or Florida Constitution, a statute, or a rule of
         court that has not been suspended by administrative order
         ….

Id. at § III.E. (emphasis added).

   Likewise, Fifteenth Circuit Administrative Order 12.510-06/2020.12*
recognized that remote proceedings must abide the federal and Florida

                                     19
constitutions:

      The fact that one of the above outlined proceedings cannot be
      held in-person is not a valid reason for continuing the
      proceeding until in-person proceedings are permitted unless
      the presiding judge determines that remote conduct of the
      proceeding:

      a. Is inconsistent with the United States or Florida
      Constitution . . . .

Id. at § III.1 (emphasis in original).

   Because of these plainly obvious exceptions included in the
administrative orders to preserve constitutional rights, the majority cannot
reasonably point to either the supreme court order or the circuit court
order to justify the trial court’s failure to apply Craig.

   The majority also troublingly points to the pandemic as a reason for
denying the child’s constitutional rights:

          But significantly, nothing in Craig addressed how the
      standard should be applied when not only the jurisdiction,
      but the world, is in the middle of a pandemic. Indeed, none
      of the cases relied upon by the dissent were written during a
      pandemic. And, but for the pandemic, the dissent might be
      correct. The problem is this trial took place in a pandemic
      where all the rules of the game changed.

Majority op. at 7.

   Somewhere, at least one of our founding fathers is rolling over in his
grave. The “rules of the game” are found in the Constitution:

      The Constitution of the United States is a law for rulers and
      people, equally in war and in peace, and covers with the shield
      of its protection all classes of men, at all times, and under all
      circumstances.       No doctrine, involving more pernicious
      consequences, was ever invented by the wit of man than that
      any of its provisions can be suspended during any of the great
      exigencies of government. Such a doctrine leads directly to
      anarchy or despotism, but the theory of necessity on which it
      is based is false; for the government, within the Constitution,
      has all the powers granted to it, which are necessary to

                                         20
       preserve its existence; as has been happily proved by the
       result of the great effort to throw off its just authority.

Ex parte Milligan, 71 U.S. at 120-21. Thus, even in times of great exigency,
the Constitution remains solidly embedded as the supreme law of the land.
Any conclusion to the contrary is—indeed, must be—rendered as being
unacceptable. As tempting and convenient as it might be, cutting
constitutional corners without utilizing enunciated safeguards must be
considered a non-starter.

    Clearly, the pandemic was and is a time of intense difficulty, trouble,
and danger and was so alarming and abrupt that it has required many
major modifications within the operation of the court system. I do not
bury my head in the sand to that fact. But this is not the first (nor will it
be the last) emergency to test the durability and lastingness of the
Constitution. Indeed, that is precisely why Craig allows for exceptions to
face-to-face confrontation. Public health concerns may well have been an
appropriate reason to conduct this trial remotely. But, in the end—
respectfully—there is no reason why the trial court could not have made
the required case-specific finding of necessity. Such a finding, made
following a remote hearing, would not have adversely impacted anyone’s
health. The trial court may have ultimately determined that remote
proceedings were justified and necessary in E.A.C.’s case, but it erred by
proceeding without first making a case-specific determination. 11

    The majority suggests that the trial court was permitted to satisfy
constitutional concerns by taking “great care” in reading instructions and
ensuring the witnesses were in the Zoom electronic “gallery” view. I have
no doubt that the trial court was doing its best under very difficult
circumstances to endeavor to follow administrative orders and keep
participants safe while protecting E.A.C.’s rights. However, there is simply
no precedent for substituting the United States Supreme Court mandate
of a case-specific finding of necessity with “techniques” developed by the
trial court. The majority’s analysis begs the question of which other

11 E.A.C. thoroughly preserved this issue by, among other things, filing an
extensive written pre-trial motion that cited directly to Craig. Indeed, that section
of E.A.C.’s motion discussing this issue was captioned: “III. The Court must
make an individualized determination for each witness before allowing an
exception to face-to-face confrontation.” In other words, the trial court was fully
apprised of E.A.C.’s objection prior to trial. Had the child not made what was
relatively close to a textbook example of a proper objection, we would be
summarily affirming the trial court for lack of preservation. This renders the
majority’s affirmance all the more problematic because Craig was and is directly
on point and E.A.C.’s attorneys did their jobs.

                                         21
constitutional rights might we abrogate so long as the trial court acts with
“great care.”

   Finally, the majority points to R.J.B., 482 P. 3d 519, and Clarington,
314 So. 3d 495, for support. It cites R.J.B. for its holding that a Web-X
hearing in a termination of parental rights case did not violate the mother’s
due process or equal protection rights. Majority op. at 10. Respectfully,
R.J.B. is clearly distinguishable because it does not involve any type of
criminal prosecution, and thus the Sixth Amendment was not impacted in
any way and was not at issue. See, e.g., In the Interest of A.H., 950 N.W.2d
27, 35 n.9 (Iowa Ct. App. 2020) (affirming termination of parental rights
where hearing was conducted by telephone and noting “there is no Sixth
Amendment right to confront witnesses outside the context of a criminal
proceeding”).

   Clarington is likewise distinguishable.      There, the Third District
addressed a petition for writ of prohibition and concluded that conducting
a probation violation hearing remotely in the midst of the Covid-19
emergency did not violate the defendant’s due process or confrontation
rights. Clarington, 314 So. 3d at 509.

   While Clarington is thorough and well-reasoned, it does not stand in
support of affirmance in the instant case. There, because the defendant
had already been to trial, he had already been afforded the full panoply of
due process, which, as is well-established, not equally available to
probationers. Id. at 501-02. In fact, the Clarington court carefully
“emphasize[d] the narrow scope of [its] decision,” pointing out that the
opinion denies a petition for a writ of prohibition in the context of a
probation violation hearing. Id. at 509. Here, E.A.C. was facing an initial
adjudication of delinquency at trial, an obvious critical phase of
proceedings which, as noted, afforded E.A.C. the full panoply of due
process checks. The facts in Clarington simply do not comport with those
at bar. We are discussing apples and oranges.

                             III. Conclusion

   In sum, the trial court may have properly determined that remote
proceedings were necessary in E.A.C.’s case, but it erred by doing so
without first making a case-specific determination.

    While I appreciate the position of the majority every bit as much as the
trial court in terms of dealing with Covid-19 head on, certain constitutional
principles are immutable. If they are to be diminished because of
exigencies of government, the case law on this must be followed to the

                                     22
letter. The majority sets a dangerous precedent by failing to uphold the
dictates of the Confrontation Clause as interpreted by the Supreme Court
in Craig, even in the face of a generational global pandemic. Up to this
point, there is simply no precedent for exclusion of in-person testimony
without the required individualized considerations.         “[T]echnological
changes in the courtroom cannot come at the expense of the basic
individual rights and freedoms secured by our constitutions.” Harrell, 709
So. 2d at 1372. If this child’s constitutional rights are not guaranteed by
employing the relatively simple and clearly enunciated case-specific
determination requirement imposed by the United States Supreme Court,
then no one’s are.

   I would reverse and remand for the trial court to conduct the required
Craig analysis before permitting the witnesses to testify remotely. And I
nevertheless commend the trial judge for her commitment to justice under
onerous circumstances.

                           *         *         *

   Not final until disposition of timely filed motion for rehearing.




                                    23